DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-7 and 10.

Applicants' arguments, filed 05/17/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “terephthalylidene dicanful sulfonic acid” appears to be a typographical error and should be recited as --- terephthalylidene dicamphor sulfonic acid ---.  Appropriate correction is required.

Claims 1 and 3 are objected to because of the following informalities: “(acryloyldimethyl taurine ammonium/VP) copolymer” appears to be a typographical error and should be recited as --- ammonium acryloyldimethyltaurate/VP copolymer ---.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nielsen et al. (US 2004/0037797, Feb. 26, 2004).
Nielson et al. disclose a cosmetic or dermatological water-in-oil emulsion comprising one or more ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymers (abstract). 
Nielson et al. anticipate the instant claims insofar as disclosing a water-in-oil cosmetic comprising a compound which is solubilized by being neutralized (e.g. ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer). 
	In regards to instant claim 1 reciting wherein the composition is for preventing syneresis, the instant specification discloses in paragraph [0021] wherein a compound which is solubilized by being neutralized is capable of preventing syneresis of a water-in-oil cosmetic composition. Therefore, since the composition of Nielson et al. comprises a compound which is solubilized by being neutralized (e.g. ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer), the composition of Nielson et al. necessarily prevents syneresis. 


Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2004/0037797, Feb. 26, 2004) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991), as evidence by Johansson et al. (US 2005/0002973, Jan. 6, 2005).
Nielsen et al. disclose a cosmetic or dermatological water-in-oil emulsion comprising (i) up to 95% by weight of a water phase, (ii) up to 60% by weight of a lipid phase, (iii) up to 10% by weight of one or more emulsifiers, and (iv) up to 5% by weight of one or more ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer (i.e. compound which is solubilized by being neutralized) (abstract). The emulsion may additionally comprise stearylalkonium hectorite (i.e. gelling agent) (i.e. clay mineral) (¶ [0052] and [0057]). The emulsion can advantageously comprise color pigments. Advantageous color pigments include mica (i.e. a powder component) (¶ [0119]). The total amount of color-imparting pigments is advantageously chosen from the range 0.1% to 30% by weight (¶ [0134]). 
 Nielsen et al. differ from the instant claims insofar as not disclosing wherein the emulsion has a viscosity greater than or equal to 7000 mPa·s.
However, Asahi et al. disclose a water-in-oil emulsion cosmetic (abstract). When the viscosity of the cosmetic exceeds 20,000 cps, the water-in-oil emulsion cosmetic imparts a poor spreadability. When the viscosity is excessively low, on the other hand, the water-in-oil emulsion cosmetic shows a poor adhesion to the skin. Thus, the viscosity preferably ranges from 2,000 to 15,000 cps (col. 2, lines 8-15). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the emulsion of Nielson et al. to have a viscosity ranging from 2,000 to 15,000 cps in order to obtain a cosmetic with good adhesion to skin and good spreadability as taught by Asahi et al. 
In regards to instant claim 1 reciting wherein the composition is for preventing syneresis, the instant specification discloses in paragraph [0021] wherein a compound which is solubilized by being neutralized is capable of preventing syneresis of a water-in-oil cosmetic composition. Therefore, since the composition of Nielson et al. comprises a compound which is solubilized by being neutralized (e.g. ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer), the composition of Nielson et al. necessarily prevents syneresis. 
In regards to instant claim 4 reciting wherein the mass ratio of the compound which is solubilized by being neutralized with respect to the water is greater than or equal to 0.02, Nielson et al. disclose up to 95% water phase and up to 5% ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer (i.e. compound which is solubilized by being neutralized). Therefore, the claimed mass ratio would have been obvious from these ranges. 
In regards to instant claim 7 reciting wherein the clay mineral is an organically modified clay mineral, as evidence by Johansson et al., stearylalkonium hectorite is an oil gelling organophilic clay (¶ [0041]).  

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2004/0037797, Feb. 26, 2004) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991), and further in view of Sasaki et al. (US 2014/0148516, May 29, 2014), as evidence by Johansson et al. (US 2005/0002973, Jan. 6, 2005).
The teachings of Nielson et al. and Asahi et al. are discussed above. Nielson et al. and Asahi et al. do not disclose wherein the mass ratio of the gelling agent with respect to the powder component is less than or equal to 0.1.
	However, Sasaki et al. disclose a water-in-oil emulsified cosmetic comprising an organic modified clay mineral (abstract). A content of the organic modified clay mineral in the cosmetic may be 1 to 20 mass %. It is difficult to attain the excellent emulsion stability and favorable viscosity when the content is less than 1 mass %, while there is a tendency that mealy feeling occurs when the content exceeds 20 mass % (¶ [0039]).
	It would have been prima facie obvious to one of ordinary skill in the art to incorporated 1 to 20 % stearylalkonium hectorite into the emulsion of Nielson et al. since this is an effective amount of an organic modified clay mineral to attain excellent emulsion stability, favorable viscosity, and better feel as taught by Sasaki et al. 
	In regards to instant claim 5 reciting wherein mass ratio of the gelling agent with respect to the powder component is less than or equal to 0.1, Sasaki et al. disclose 1 to 20% organic modified clay mineral (e.g. stearylalkonium hectorite) and Nielson et al. disclose 0.1% to 30% mica (i.e. powder). As such, a mass ratio of gelling agent with respect to powder component less than or equal to 0.1 is obvious from the ranges disclosed in the prior art.

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made. 

Conclusion
Claims 1, 3-7 and 10 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612